USCA4 Appeal: 21-2271      Doc: 23         Filed: 07/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2271


        FILIMON GARCIA-SANDOVAL,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: June 23, 2022                                          Decided: July 28, 2022


        Before NIEMEYER and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Nash Fayad, FAYAD LAW, P.C., Richmond, Virginia, for Petitioner. Brian
        Boynton, Principal Deputy Assistant Attorney General, Justin Markel, Senior Litigation
        Counsel, Kevin J. Conway, Trial Attorney, Office of Immigration Litigation, Civil
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2271       Doc: 23         Filed: 07/28/2022      Pg: 2 of 2




        PER CURIAM:

               Filimon Garcia-Sandoval, a native and citizen of Mexico, petitions for review of an

        order of the Board of Immigration Appeals (Board) dismissing his appeal from the

        immigration judge’s decision denying his applications for asylum, withholding of removal,

        and protection under the Convention Against Torture (CAT). We deny the petition for

        review.

               After thoroughly reviewing the record, we are satisfied that the evidence does not

        compel a ruling contrary to any of the administrative factual findings, 8 U.S.C.

        § 1252(b)(4)(B), and that substantial evidence supports the denial of relief, see INS v. Elias-

        Zacarias, 502 U.S. 478, 481 (1992). We conclude that the Board did not err in finding that

        Garcia-Sandoval did not establish that he had an objectively reasonable well-founded fear

        of persecution. We also conclude that substantial evidence supports the finding that

        Garcia-Sandoval did not demonstrate for protection under the CAT that he was more likely

        than not to be tortured with the consent or acquiescence of the Mexican government.

        Accordingly, we deny the petition for review. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                 PETITION DENIED




                                                      2